864 F.2d 561
CENTRAL STATES, SOUTHEAST AND SOUTHWEST AREAS PENSION FUND,a Pension Trust, and Central States, Southeast and SouthwestAreas Health and Welfare Fund, a Health and Welfare Trust,Plaintiffs-Appellants,v.GERBER TRUCK SERVICE, INC., Defendant-Appellee.
No. 87-2480.
United States Court of Appeals,Seventh Circuit.
Jan. 6, 1989.

Appeal from the United States District Court for the Southern District of Illinois, Alton Division;  William L. Beatty, Judge.
Before BAUER, Chief Judge, and CUMMINGS, WOOD, Jr., CUDAHY, POSNER, COFFEY, FLAUM, EASTERBROOK, RIPPLE, MANION and KANNE, Circuit Judges.ORDER


1
A majority of the judges in active service have voted to rehear this case en banc.    Accordingly,


2
IT IS ORDERED that rehearing en banc be, and the same is hereby, GRANTED.


3
IT IS FURTHER ORDERED that the judgment and opinion entered in this case on August 25, 1988, 854 F.2d 1074, be, and are hereby, VACATED.  This case will be reheard en banc at the convenience of the court.